*287The father’s cross petition sought a downward modification of his support obligations under a judgment of divorce which is subject to the terms of a separation agreement that was incorporated but not merged into the judgment. Under such circumstances, the father must demonstrate “extreme hardship” (Matter of Cohen v Seletsky, 142 AD2d 111, 112; see Domestic Relations Law § 236 [B] [9] [b]). The Family Court properly determined that the father failed to do so (see Clark v Clark, 280 AD2d 575; Mishrick v Mishrick, 251 AD2d 558).
The father’s remaining contentions are without merit. Prudenti, P.J., Smith, Friedmann and Adams, JJ., concur.